Title: From Thomas Jefferson to James Monroe, 19 October 1823
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Oct. 19. 23.
I forward to you the inclosed letter on the same ground on which it is addressed to me, and not that Duane has any  Moral claims on us. his defection from the republican ranks, his transition to the Federalists, and giving triumph, in an important state, to wrong over right, have dissolved, of his own seeking, his connection with us. yet the energy of his press, when our cause was laboring, and all but lost, under the overwhelming weight of it’s powerful adversaries, it’s unquestionable effect in the revolution produced in the public mind, which arrested the rapid march of our government towards monarchy, overweigh in fact the demerit of his desertion, when we had become too strong to suffer from it sensibly. he is in truth the victim of passions which his principles were not strong enough to controul—altho therefore we are not bound to clothe him with the best robe, to put a ring on his finger, and to kill the fatted calf for him, yet neither should we leave him to eat husks with the swine. his advocate may look too high when he talks of the Post office; but if some more secondary birth should be vacant (as Depy collector, Inspector, Nav. officer) something which would feed and cover him decently, I am persuaded it would be a gratification to the old republicans, who do not feel that all he has done is cancelled by one false step. as to any particular demerits towards yourself, without recollecting them, I am sure you were above their infliction, & the more so as he was then fighting openly in the ranks of the enemy. but all this is left to your own feelings and reflection, being written only ‘ut valeat quantum valere potest.’ Dios guarde à Vm muchos años.Th: Jefferson